                                                                           USDC-SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC#:       'I
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED:    _S  Cf/     (/1

 WILLIAM MARK CORP.,

                                 Plaintiff,
                                                                        No. 18-CV-3889 (RA)
                           V.
                                                                                ORDER
 l&CC, et al.,

                                 Defendants.


RONNIE ABRAMS, United States District Judge:

         On May 1, 2018, Plaintiff William Mark Corporation filed this action against numerous

defendants for, inter alia, trademark and copyright infringement. On December 21, 2018, this Court

granted Plaintiffs motion for default judgment against some of the defendants. 1 The case was

referred to Magistrate Judge Robert W. Lehrburger for an inquest into damages. On May 20, 2019,

Judge Lehrburger issued a report and recommendation (the "Report") recommending that the Court

(1) enter judgment in favor of Plaintiff; (2) award statutory damages of $50,000 against each

defaulting defendant, plus post-judgment interest; (3) enter a permanent injunction barring the

defaulting defendants from engaging in any infringing activity; and (4) issue an order freezing each

of the defaulting defendant's assets and requiring a transfer of those assets until the judgment is

satisfied.


         1
           Default judgment was granted as to the following defendants: 20D, Benxiong, Bluewater, Boybeauty,
Chachashop2, Chenguangrihua, Crazy Shoe Store, CTM66, CWJ&Women's Mall, Duyingfen, ECEC007 International,
Eve Boutique, Fashionfront365, Goodsalestore, Guoxiaoyanl 983, gz-DFY, Heihutang, Hen Happiness to Knock,
Heyjudethere, Holy, Huangjinwanliang, Huhuhua, Hukangquan, Huwaizhenrenxiu, Kaiaa, Kaiyiyi, Kaiyiyi2, KLyrics,
Lucky Mango International Company, Mesttert, Mogewu, Pingpongpong, Pinsvl23, Royallove336, Serenityy,
Shaohuashop, Shenzhen Post-90s Stores888, Shuixinyao, Tangbao, Taotaoxiaodian, Trust98, Winstonia,
Xaofeizhuanyong, Xiaoxiadddqq, Xumeia, Yiwushibeimaishipinyouxiangongs, Youmeigoods, Yuanhengyi,
Zhangqinstore, Zhejiangaizesimaoyiyouxiangongsi, and Zhukexin.
         After the Court granted default judgment, Plaintiff voluntarily dismissed its claims against Goodsalestore,
Trust98, Youmeigoods, Zhangqinstore, Boybeauty, Bluewater, and Royallove336. These defendants have been
dismissed from the case and, accordingly, they are not included in the list of defaulting defendants in Judge
Lehrburger's Report & Recommendation. See Report & Recommendation, Attachment A.
         A district court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). Parties may object to a

magistrate judge's recommended findings "[w]ithin 14 days after being served with a copy of the

recommended disposition." Fed. R. Civ. P. 72(b )(2). "When the parties make no objections to the

Report, the Court may adopt the Report if 'there is no clear error on the face of the record.'" Smith

v. Corizon Health Servs., No. 14-CV-8839 (GBD) (SN), 2015 WL 6123563, at *1 (S.D.N.Y. Oct. 16,

2015) (quoting Adee Motor Cars, LLC v. Amato, 388 F. Supp. 2d 250, 253 (S.D.N.Y. 2005)).

"Furthermore, if as here, the district court's judgment is grounded upon the recommendation of a

magistrate judge and if the magistrate judge's report states that failure to object will preclude appellate

review and no objection is made within the allotted time, then the failure to object generally operates

as a waiver of the right to appellate review." Hamilton v. Mount Sinai Hosp., 33 l F. App'x 874, 875

(2d Cir. 2009) (summary order).

         As no objections to the Report were filed, the Court has reviewed Judge Lehrburger's Report

for clear error. 2 The Court finds no error and thus adopts the Report in its entirety. Plaintiff is directed

to submit a proposed order no later than September 10, 2019. Plaintiff is further directed to serve a

copy of this order on each of the defaulting defendants and to file proof of service on the docket. The

Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:       September 3, 2019
             New York, New York

                                                           Ronnie       s
                                                           United tates District Judge


         2
           Service of the Report on Defendant Kaiaa was unsuccessful. Kaiaa was, however, successfully served with
Plaintiffs motion for default judgment and the Court's prior order granting default judgment. If, upon being served
with a copy of the Report, Kaiaa files objections pursuant to Federal Rule of Civil Procedure 72, the Court will consider
those objections and will reconsider the adoption of the Report as to Kaiaa.
                                                                2
